        Case 1:20-cv-00127-LMG Document 59                Filed 08/16/21   Page 1 of 3



                            United States Court of International Trade
                                       One Federal Plaza
                                   New York, New York 10278




 CHAMBERS OF
LEO M. GORDON
   JUDGE
                                                             August 16, 2021


James T. Stoel, Esq.
Hogan Lovells US, LLP
Columbia Square Building
555 Thirteenth St., NW
Washington, DC 20004

                Re:   Pokarna Engineered Stone Ltd. v. United States
                      Consol. Court No. 20-00127

Dear Mr. Stoel:

       Consolidated Plaintiff M S International, Inc. (“Plaintiff”) seeks a remand from the
court directing Commerce “to poll the industry or to collect additional information
establishing whether there was industry support for Cambria’s Petition.” Pl.’s Reply Br.
at 18, ECF No. 54 (emphasis added); see also Pl.’s Br. at 7, ECF No. 39. Plaintiff appears
to have misread the applicable statutory provision, 19 U.S.C. § 1673a(c)(4)(D), which
provides in pertinent part:

       1673a(c)(4) Determination of Industry Support

                ...

       (D)      Polling the industry
                If the petition does not establish support of domestic producers or
                workers accounting for more than 50 percent of the total production
                of the domestic like product, the administering authority shall—

                (i)   poll the industry or rely on other information in order to
                      determine if there is support for the petition as required by
                      subparagraph (A), or

19 U.S.C. § 1673a(c)(4)(D) (emphasis added).
        Case 1:20-cv-00127-LMG Document 59              Filed 08/16/21    Page 2 of 3




Consol. Court No. 20-00127                                                              Page 2


         The statute does not create a blanket, non-discretionary duty requiring Commerce
to poll the industry. Nor does the statute require Commerce to “collect additional
information.” The statute instead sets forth a condition that must be satisfied before any
requirement is triggered to poll the industry or rely on other information: the petition must
first fail to establish support of domestic producers or workers accounting for more than
50 percent of the total production. Therefore, before any obligation arises for Commerce
to poll or rely on other information, Plaintiff must first demonstrate that the petition does
not establish the requisite 50 percent support among total production.

        Plaintiff has a two-fold problem. First, it must prevail on the inclusion of fabricators
within the domestic producers because the petition right now comfortably establishes the
requisite 50 percent support when the fabricators are excluded, obviating any requirement
to poll or rely on other information. This is the primary focus of Plaintiff’s briefing.

        Second, assuming arguendo that Plaintiff prevails on the inclusion of fabricators,
Plaintiff still needs to demonstrate that the petition does not establish the requisite
50 percent support among total production inclusive of fabricators. Only then would
Commerce have an obligation to make further inquiry about industry support by either
(1) polling the industry or (2) relying on other information. Plaintiff has overlooked this
issue because it appears to misunderstand the operation of § 1673a(c)(4)(D). Plaintiff
never proffers its estimate of the total production inclusive of fabricators. Plaintiff
therefore cannot demonstrate that it has mustered the requisite opposition to satisfy the
condition precedent to obtain the relief it requests. Cf. Initiation Checklist at Attach. II,
p. 16 n.129, ECF No. 30-7 (Commerce providing calculations demonstrating that “even if
[Commerce] include[s] the fabricators’ data provided by MSI, the petitioner still has the
requisite level of industry support for the Petitions.”). The record does not demonstrate
enough opposition (even when fabricators are included) to trigger the requirement for
Commerce to poll the industry or rely on other information to determine industry support.
Id. Without this piece of the equation, the court cannot provide the relief Plaintiff seeks—
a remand ordering Commerce to further inquire about industry support.

        Plaintiff appears to have the statute backwards (in a circular loop) when it intimates
that Commerce must first poll the industry to determine whether Commerce must poll the
industry. See Pl.’s Reply Br. at 17. Plaintiff, not Commerce, needed to develop the record
on total production and the level of opposition to the petition. Commerce did not presume
industry support as Plaintiff contends. See Pl.’s Br. at 6. There was a petition containing
both information and support. Plaintiff had a full and fair opportunity to submit information,
which it did. Unfortunately, Plaintiff’s numbers fall short of where they needed to be to
invite further inquiry from Commerce on industry support (assuming arguendo Plaintiff
prevails on the issue of including fabricators as producers). See Initiation Checklist at
Attach. II, p. 16 n.129. The court cannot step in and make up the shortfall by presuming
greater production or industry opposition beyond that provided on the record.
        Case 1:20-cv-00127-LMG Document 59            Filed 08/16/21   Page 3 of 3




Consol. Court No. 20-00127                                                           Page 3


        Plaintiff needed to leave no doubt on this factual issue. Insisting Commerce must
poll the industry or collect additional information is not responsive to the plain condition
precedent in the statute. Plaintiff had to develop the record on the key factual issues
(total production and opposition) if its objective was further inquiry from Commerce on the
industry support determination. Plaintiff tried to do this with its standing challenge and
submission. It just simply failed to hit the numbers needed on total production and
opposition. See id.

       The court requests that Plaintiff submit a supplemental brief of five pages due on
or before 5:00 PM on Friday, August 20, 2021 that addresses the operation of 19 U.S.C.
§ 1673a(c)(4)(D) and Plaintiff’s route to relief. Defendant and Defendant-Intervenor will
have each have five pages to respond, due on or before 5:00 PM on Thursday, August 26,
2021.


                                                        Sincerely,

                                                        /s/ Leo M. Gordon

                                                        Judge Leo M. Gordon




cc:           Joshua E. Kurland, Esq.
              U.S. Department of Justice
              Commercial Litigation Branch
              P.O. Box 480
              Ben Franklin Station
              Washington, DC 20044

              Luke A. Meisner, Esq.
              Schagrin Associates
              900 Seventh St., NW – Ste. 500
              Washington, DC 20001

Info copy:    Lizbeth R. Levinson, Esq.
              Fox Rothschild LLP
              1030 15th St., NW – Ste. 380 East
              Washington, DC 20005
